Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable due to the incorporation of the allowable subject matter of claim 6. Claims 9 and 18 were previously allowed. Regarding claim 3, the nearest prior art is considered to be Alecu (US 2012/0060508).

    PNG
    media_image1.png
    377
    413
    media_image1.png
    Greyscale

Regarding claim 3, Alecu discloses:
A [structure capable of use as a] diffuser for an oil drainback system drain tube, comprising: a flow chamber (interior of tube 32)…, wherein the flow chamber has a side wall (tubular portion of pipe 32)…, and openings (49) in at least the side wall, wherein the flow chamber further comprises at least one end opening (“top open end of the tube 32”, see ¶15)…, and wherein a collective flow area of the openings in the side wall (twice the tube flow area, ¶15) is greater than a collective flow area of the at least one end opening (equal to the tube flow area, or half the collective area of the openings in the side wall).
Alecu does not explicitly disclose:
[the diffuser] configured for attachment to an open end of a drain tube
Alecu does not disclose:
[the flow chamber has] an end wall
[end openings] in the end wall
Alecu’s tube 32 is a breather tube 32 for receiving a continuous breather flow containing the hot air removed from the engine oil during engine operation (¶14), and thus any teachings of Alecu are not applicable to oil diffusers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745